931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jaime GOMEZ, William Campuzano, Defendants-Appellants.
No. 90-6833.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-85-98-G)
Jaime Gomez and William Campuzano, appellants pro se.
David Bernard Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before MURNGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Jaime Gomez and William Campuzano appeal from the district court's order granting the government's motion to strike the special parole terms from their sentences as improperly imposed.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Gomez, CR-85-98-G (M.D.N.C. Mar. 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.